DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on September 16, 2022 has been entered and considered by the Examiner.

Terminal Disclaimer
The terminal disclaimer filed on December 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,952,058, U.S. Patent 10,762,768, or U.S. Patent 10,255,794 has been reviewed and are accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over McSheffrey, U.S. Patent Application Publication 2013/0053063 A1 (hereinafter McSheffrey), in view of Vartanian, U.S. Patent Application Publication 2012/0087212 A1 (hereinafter Vartanian), Nguyen et al., U.S. Patent Application Publication 2018/0129276 A1 (hereinafter Nguyen I), and Amran, U.S. Patent Application Publication 2013/0290899 A1 (hereinafter Amran).
Regarding claim 39, McSheffrey teaches a method (10 FIGS. 1-14, Claim 1 of McSheffrey teach a method comprising: using a computer, receiving an indication of an emergency state with respect to a building; identifying an image of the interior of the building from a camera in a client device; identifying a location and orientation of the camera based on the image; identifying sensory data from sensors in the building; determining a route satisfying constraints determined from the sensory data;  causing the client device to display the route on the client device overlaid on a live image obtained from the camera, and See also at least ABSTRACT, and paragraphs[0016]-[0020] of McSheffrey (i.e., McSheffrey teaches a system and method for remote monitoring of emergency equipment)) comprising: 
acquiring equipment location data for one or more units of equipment located in a zone of interest, wherein each of the one or more units of equipment is operatively coupled with: a GPS circuit,;, and a communications circuit (18, 52 FIGS. 1-13, paragraph[0065] of McSheffrey teaches in other embodiments, the emergency equipment stations (e.g., a defibrillator station) and/or remote central station may include or otherwise be associated with a Global Positioning System (GPS); GPS may be used to determine, for example, the geographic location of each emergency equipment station and provide location coordinates, via the wireless signaling technology, to the other emergency equipment stations (e.g., the defibrillator station) and/or the remote central station; and thus, the GPS system may provide the location of the fire alarm pull stations and allow, for example, tracking of the frequency that stations located in a particular region of a facility are obstructed, and See also at least paragraphs[0016]-[0017], [0021]-[0022], [0027]-[0029], [0068]-[0069], and [0089] of McSheffrey (i.e., McSheffrey teaches emergency equipment (e.g., a fire extinguisher station that includes a portable fire extinguisher) within a building, wherein the emergency equipment has communications circuitry and GPS-equipped device circuitry that determines geographic location of the equipment and even provides locations coordinates to other emergency equipment)); 
acquiring emergency responder terminal location data for an emergency responder terminal,, wherein the emergency responder terminal is operatively coupled with: a GPS circuit,;, a camera component, a touchscreen display, a communication circuit, a processing engine, and a memory (1302 FIGS. 1-14, paragraphs[0081]-[0082]of McSheffrey teaches the client 1302 may be any client device including without limitation a desktop computer or other fixed device, or a laptop computer, a smartphone, iPhone, iPad, or any other portable computing device; the client 1302 may in general include user interface components such as a keyboard, mouse, touchscreen, touchpad, thumbstick, thumbwheel, and/or any number of buttons or other input devices such as a microphone, a video camera, a still camera, as well as display components for audio, visual, and/or tactile output; the client 1302 may also include a network interface for wired or wireless communications including local area network communications, or wide area network communications such as cellular data, 4G, LTE, WiMax or any other suitable communications; in one aspect, the client 1302 may be a handheld, portable computing device that a user can conveniently carry; the client 1302 may include a location awareness system 1304; this may include any hardware and/or software useful for geolocation of the device, including without limitation hardware/software for geolocation using the Global Positioning System ("GPS"), cellular base station triangulation, proximity awareness based on, e.g., WiFi signal strength, IP address, and/or any other location systems and/or methods; location information provided by the location awareness system 1306 may also or instead include orientation information, motion tracking using inertial sensors or the like, and any other information that can augment other location information; and thus without regard to a specific technology, the client 1302 may determine its location and use this location information for emergency equipment auditing and monitoring, emergency preparedness, and emergency response applications as generally contemplated herein, and See also at least paragraphs[0076], [0080], and [0086]-[0090] of McSheffrey (i.e., McSheffrey teaches a client device having a GPS system, a video camera and a still camera, and network interface circuitry for suitable communications implemented with hardware, software or any combination including memory))SMRH:4832-5344-1531.3-7-Application No.: 17/168,666Attorney. Docket No.: 41FH-266153-US2; 
engaging a camera component of the emergency responder terminal to capture video of at least a portion of the surrounding real-world scene, and stream such video for display on the touchscreen display of the emergency responder terminal; providing an equipment display object for display on the touchscreen of the emergency responder terminal such that, when video content streamed for display on the touchscreen display spans a region of the real-world scene within which a unit of equipment of the one or more units of equipment is located, the equipment display object is displayed as an overlay on top of a segment of the video display associated with the acquired equipment location data;; one or more equipment details to be displayed on the touchscreen display, the equipment details including an equipment type (FIGS. 1-14, paragraph[0087]of McSheffrey teaches in one aspect, the display may provide emergency equipment monitoring data; for example, the display 1400 may show a video image captured from a camera lens of the device; based upon a location of the device, as determined using any suitable location awareness system, an overlay of emergency equipment data may be presented in the display, with each item of data positioned in the displayed image at a location corresponding to the equipment to which the data relates; thus for example, where locations of monitored items are known, the display 1400 may include an icon or text next to the item in the display, along with data (or a link to data) about that item, such as a deployment status, fill level, or other readiness information; the display may similarly show, e.g., for smoke detectors, a color indicating proper functioning (e.g., green), or alternatively, a malfunction or other problem (e.g., in red); it will be understood that the device may employ a variety of location techniques to properly locate information in the emergency equipment data overlay, and the device may also or instead use image processing to identify visibly discernible items of emergency equipment within an image; for items such as first aid kits, the display 1400 may similarly show inventory levels for various first aid items, or broadly indicate whether the first aid kit is adequately provisioned; in use, an auditor or other safety personnel may walk through a facility using the display 1400 to identify items needing attention, and evaluate emergency preparedness using information on the display 1400; based upon the orientation provided by the display, the user may also readily obtain direct physical confirmation of any issues reported in the display 1400; in a similar use, public safety personnel such as fire or police professionals who have access to such information for a facility, may obtain an evaluation of emergency preparedness from outside a facility by aiming a camera of a suitably equipped and programmed device at a building; and in this use, the device may broadly evaluate whether a facility requires inspection so that the public safety personnel can direct attention toward potential safety issues and the like, and See also at least paragraphs[0076]-[0079], [0080]-[0082], [0086], and [0088]-[0090] of McSheffrey (i.e., McSheffrey teaches a client device having at least a GPS system, a video camera and a still camera, and a touch screen display that displays a video image captured by the video camera, wherein the display is overlaid with emergency equipment data)); but does not expressly teach an altimeter circuit; an altimeter circuit; determining a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determining a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; whereupon selection of the equipment display object causes.
However, Vartanian teaches determining a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determining a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data (FIGS. 1-5, paragraphs[0057]-[0058] of Vartanian teaches in another embodiment, object device 402 may find other object devices nearby by detecting signals from other object devices and determine the distance to the other object devices, such as by using ultrasound signals; assistant data may be used by object device 402 in the case that too many matches of rooms are made, such as when building 401 has many rooms of similar layout; for instance, object device 402 may use recent outdoor location information, such as by GNSS or GPS, such as to estimate what side of the building it is located to further narrow its location within building 401 and reduce the possible location positions when comparing it to building layout or model information; the last known altitude reading of object device 402 may also assist it in determining what floor in building 401 it is on; object device's 402 speed and bearing from outdoor location services may also be provided as assistance data for tracking indoors; and moreover, if an exact room location cannot be determined, object device 402 may calculate, provide, and/or display on one or more display devices 122 a probability that it's in a certain room, and See also at least paragraphs[0012]-[0013], [0016], [0022], [0028]-[0029]-[0032], [0041]-[0042], [0047]-[0049], [0056], [0059]-[0060], [0073], and [0075] of Vartanian (i.e., Vartanian teaches an object device used for emergency care that determines a relative distance between object devices in various locations within rooms of a building)); but the combination of McSheffrey and Vartanian do not expressly teach an altimeter circuit; an altimeter circuit; whereupon selection of the equipment display object causes.
However, Nguyen I teaches an altimeter circuit; an altimeter circuit (FIGS. 1-5, paragraph[0053] of Nguyen I teaches the temperature sensor can detect or measure a temperature level of an object (e.g., outside of object, inside of object) or area; the humidity sensor can detect, measure, determine, or facilitate determining the humidity level of the environment in proximity to the ARD 102 (e.g., in proximity to the humidity sensor of the ARD 102); the barometer can sense, measure, determine, or facilitate determining the air pressure level of the environment in proximity to the ARD 102 (e.g., in proximity to the barometer of the ARD 102); the altimeter can detect, measure, and/or determine an altitude of the ARD 102 or an object in proximity to the ARD 102, and See also at least paragraphs[0035]-[0037], [0052], and [0058] of Nguyen I (i.e., Nguyen I teaches an altimeter that determines an altitude of an augmented reality device or object in proximity to the augmented reality device and even a distance between them)); but the combination of McSheffrey, Vartanian, and Nguyen I still do not expressly teach whereupon selection of the equipment display object causes.
However, Amran teaches whereupon selection of the equipment display object causes (FIGS. 1-7, paragraph[0022] of Amran teaches according to some examples, multiple floating menus 18 may be presented to a user at one time, for example by selection of more than one element 16 of the machine 2 on the user interface 10; and in another example, selection of an option in a first floating menu 18 may cause a further menu to be displayed on the user interface allowing further options to be displayed to the user, and See also at least ABSTRACT and paragraphs[0015]-[0021] of Amran (i.e., Amran teaches by a user selection of an element of visualization causes a menu to be displayed that provides access to relevant activities and information for the selected element)).
Furthermore, McSheffrey, Vartanian, Nguyen I, and Amran are considered to be analogous art because they are from the same field of endeavor with respect to a display device, and involve the same problem having a system that provides information about other devices, within the system, to the display device so that the information can be monitored on the display device.  Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the method of McSheffrey based on Vartanian, Nguyen I, and Amran to include acquiring the equipment location data for the one or more units of equipment located in the zone of interest, wherein each of the one or more units of equipment is operatively coupled with: the GPS circuit, an altimeter circuit, and the communications circuit; acquiring the emergency responder terminal location data for the emergency responder terminal, wherein the emergency responder terminal is operatively coupled with: the GPS circuit, an altimeter circuit, the camera component, the touchscreen display, the communication circuit, the processing engine, and the memory; determining a horizontal distance measure between the emergency responder terminal and each of the one or more units of equipment, the horizontal distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; determining a vertical distance measure between the emergency responder terminal and the one or more units of equipment, the vertical distance measure computed from the acquired equipment location data and the acquired emergency responder terminal location data; and providing the equipment display object for display on the touchscreen of the emergency responder terminal such that, when video content streamed for display on the touchscreen display spans the region of the real-world scene within which the unit of equipment of the one or more units of equipment is located, the equipment display object is displayed as the overlay on top of the segment of the video display associated with the acquired equipment location data; whereupon selection of the equipment display object causes the one or more equipment details to be displayed on the touchscreen display, the equipment details including the equipment type.  One reason for the modification as taught by Vartanian is to provide detection, location, position, and tracking of devices inside a building determining and using known information about the building (ABSTRACT and paragraph[0004] of Vartanian).  Another reason for the modification as taught by Nguyen I is to have an augmented reality device for suitably monitoring and detecting activity and conditions in an area in proximity to the device (ABSTRACT of Nguyen I).  Still another reason for the modification as taught by Amran is to have a system for displaying a visual representation of a device and obtaining and displaying data related to a selected part of the device (ABSTRACT of Amran).  The same motivation and rationale to combine for claim 39 mentioned above, in light of corresponding statement of grounds of rejection, applies to each respective dependent claim mentioned in the corresponding statement of grounds of rejection.
Regarding claim 40, McSheffrey, Vartanian, Nguyen I, and Amran teach the method of claim 39, further comprising: providing a route display object delineating a path of travel between the emergency responder terminal and the unit of equipment of the one or more units of equipment (FIGS. 1-14, paragraph[0077] of McSheffrey teaches next, data is transmitted to the client device, to be overlaid on an image of the device's environment (162); this data can include, e.g., raw sensory data from the various sensors in the building 14, directional cues to a specified destination, status information, or other data; in some implementations, the data is overlaid with an image obtained directly from the client device; for example, a camera view may be provided with an emergency exit route displayed in the view; similarly, a route to an item of emergency equipment such as a fire extinguisher, first aid kit, or the like may be provided; in other embodiments, the exit route may be displayed, and the camera view may be augmented with indicators of emergency equipment along with metadata such as a name, a status (e.g., an internal or external condition), and so forth; the client device may include controls to provide different layers of data and/or different routes; and in some implementations, the data is displayed on an otherwise transparent display, as in a heads up display, and See also at least paragraphs[0070]-[0072], [0075]-[0076], [0078], [0086], and claims 1 and 12 of McSheffrey (i.e., McSheffrey teaches a client device that displays fastest, closest and/or safest route, and cues to emergency equipment and even equipment status)).

Potentially Allowable Subject Matter
Claim 21 is allowable, because for claim 21, in light of the terminal disclaimer filed, the prior art references of record do not teach the combination of all element limitations as presently claimed.  Still in addition, claims 22-26 and 28-38 are allowable, because for each of claims 22-26 and 28-38 in light of their dependency on their respective independent claim, the prior art references of record do not teach the combination of all element limitations as presently claimed.

Response to Arguments
Applicant's arguments filed September 16, 2022 have been fully considered but they are not persuasive in light of the change in claim scope.  Specifically, in regard to claims 39-40, Examiner respectfully disagrees based at least on the grounds of rejection and reasoning set forth above.








Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDUL-SAMAD A ADEDIRAN whose telephone number is (571)272-3128. The examiner can normally be reached Monday through Thursday, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDUL-SAMAD A ADEDIRAN/Primary Examiner, Art Unit 2621